HAYNSWORTH, Senior Circuit Judge,
dissenting:
Were we called upon to find the facts on the basis of this written record, I would agree the most logical inference is the one drawn by the majority. We are not the fact finder, however. The case was tried to the district court, and it was for the district court to determine which witness to believe and to draw any permissible inference warranted by the direct evidence. Anderson v. Bessemer City, 470 U.S. 564, 574-75, 105 S.Ct. 1504, 1512-13, 84 L.Ed.2d 518 (1985).
The inference drawn by the majority is not so compelled as to foreclose the district court’s finding that the act of the employer was the product of a misunderstanding rather than of a deliberate intention to discriminate against the pregnant plaintiff. That was Brown’s testimony, and the district court was free to accept it notwithstanding the fact that Brown might have been more helpful to the plaintiff by disclosing the details of the considerations entering into the employer’s decision and suggesting possible means of avoiding the problem.
This was a hiring situation, but the employer had demonstrated its flexibility and adaptability in meeting the needs of pregnant employees. That history suggests no predisposition to withdraw employment offers when the prospective employee becomes pregnant before her employment actually commences. See Holsey v. Armour & Co., 743 F.2d 199, 207 (4th Cir.1984), cert. denied, 470 U.S. 1028, 105 S.Ct. 1395, 84 L.Ed.2d 784 (1985).
The majority opinion is an excellent argument for the plaintiff on the facts, but I would accept the finding of the district court as being not clearly erroneous.